internal_revenue_service number release date index number -------------------------------------- -------------------------------------------- ---------------------------------------------- ------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-147246-07 date date legend taxpayer holdings -------------------------------------------- -------------------------------------------------------------- corporation ------------------------------------- parent llc partner state x state y year a b c d e -------------------------------------------- ----------------------- ---------------------------------- ------------ ------------- ------- ----- -- ---- ---- ---- plr-147246-07 dear -------------- this is in reply to a letter in which taxpayer requests a ruling concerning the proper treatment of partner’s lease rights under sec_856 of the internal_revenue_code taxpayer has requested rulings that partner’s lease rights constitute interests_in_real_property pursuant to sec_856 and thus are real_estate_assets under sec_856 in addition taxpayer requests a ruling that the income derived by taxpayer from partner’s lease rights pursuant to the agreements constitutes rents_from_real_property under sec_856 and facts taxpayer is a newly formed state x statutory real_estate_investment_trust reit which engages in acquiring owning managing and operating real_estate and related investments taxpayer intends to engage in a public offering of its securities in year concurrently with or immediately prior to this public offering taxpayer intends to elect to be treated as a reit under subchapter_m of chapter of the code taxpayer is owned a percent by holdings a state y limited_liability_company treated as a corporation for federal_income_tax purposes holdings is owned a percent by corporation a state y corporation corporation is owned a percent by parent another state y corporation corporation and parent are members of an affiliated_group_of_corporations which file their federal_income_tax return on a consolidated basis taxpayer owns a b percent interest in llc a state y limited_liability_company the remaining c percent interest in llc is owned by holdings holdings and taxpayer entered into a joint_venture with partner pursuant to which taxpayer acquired indirectly through llc an interest in a portfolio of assets in creating this joint_venture llc contributed cash in exchange for a d percent interest in the portfolio and partner transferred as a part sale part contribution the portfolio of assets in exchange for an e percent interest the portfolio consists of lease interests acquired by partner from landlords who have entered into certain leases with tenants the underlying leases include i leases of land on which the tenant has installed communications equipment and ii leases of building rooftops on which the tenant has installed communications equipment the land and rooftops are collectively referred to as the premises after the execution of the underlying leases partner and the landlord enter into an agreement pursuant to which the landlord sells its rights under the leases to partner these lease interests which are transferred by partner to the joint_venture partnership plr-147246-07 give partner all the landlord’s rights title and interest to the leases including the rights to i ii iii iv v vi vii viii ix x xi xii xiii xiv receive and collect rent with respect to the premises commence defend and compromise any_action relating to a tenant’s obligations file any claim or proceeding related to the bankruptcy of a tenant accept or decline the abandonment of the premises by a tenant waive performance by a tenant of any of its obligations under the lease terminate or revoke the lease pursuant to its terms extend or renew the lease_term or decline to do so collect and receive any holdover rent terminate any holdover tenancy determine the expiration date of the lease grant or withhold consent to assignment or sublease by a tenant take any actions permitted under law to be taken by the landlord access the premises for such purposes as partner deems appropriate and assign the foregoing rights without the consent of the landlord each agreement between partner and a landlord is entered into for valuable and fair consideration following arms length negotiations and is not contingent on the receipt of any rents from the tenants there is no affiliation between partner and any of the landlords each agreement runs with the premises and any subsequent purchaser would take the premises subject_to the agreement between partner and the landlord moreover for each agreement executed an accompanying tenant notification letter is delivered to the tenant each agreement provides that if and when a tenant’s lease terminates or expires partner automatically becomes the ground tenant with the landlord for the premises pursuant to a successor lease each agreement further provides that partner may freely assign mortgage pledge securitize or encumber some or all of its interest in the agreement and the leases including its rights under the successor lease without further notice to or consent of the landlord partner does not assume any of the landlord’s obligations under the leases taxpayer represents that i payments made to partner pursuant to the leases are triple-net rental payments ii partner does not provide any services to the underlying tenants in connection with the agreements or leases and iii taxpayer will not own directly or indirectly in the case of a corporation percent or more of the voting power or value of the outstanding securities of any of the tenants or landlords and in the case of any entity other than a corporation percent or greater interest in the assets or net profits of any of the tenants or landlords plr-147246-07 law and analysis issue sec_856 provides that at the close of each quarter of the tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 defines the term real_estate_assets to include real_property including interests_in_real_property and interests in mortgages on real_property sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that the term real_property includes the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items that are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment that is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though those items may be termed fixtures under local law sec_1_856-3 provides that the term interests_in_real_property includes timeshare interests that represent undivided fractional fee interests or undivided leasehold interests_in_real_property and that entitle the holders of the interests to the use and enjoyment of the property for a specified period of time each year revrul_71_286 1971_2_cb_263 considers whether air rights over real_property are considered interests_in_real_property and thus are real_estate_assets within the meaning of sec_856 the term air rights is defined as the long-term leasehold or fee simple ownership of the space above the ground that a landowner can occupy or use in connection with the land plus necessary easements on the surface for support of structures erected in such air space the revenue_ruling concludes that the air rights are considered interests_in_real_property and thus are real_estate_assets within the meaning of sec_856 leases of building rooftops comprised of physical space on the building rooftop together with rights to the use of the air space above the surface of the roof constitute plr-147246-07 interests_in_real_property and thus are real_estate_assets within the meaning of sec_856 in this case because the underlying leases consist of leases of real_property and leases of physical space on rooftops the leases constitute interests_in_real_property and thus are real_estate_assets within the meaning of sec_856 pursuant to the agreements between partner and each landlord partner obtains the landlord’s rights under the leases between the landlord and the tenant this purchase of rights by partner creates an arrangement that is analogous to partner holding a leasehold interest_in_real_property therefore the lease rights obtained by partner under the agreements constitute interests_in_real_property and thus are real_estate_assets within the meaning of sec_856 and c sec_1_856-3 provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner's interest in the partnership's assets is determined in accordance with the partner's capital interest in the partnership based on this regulation taxpayer through its interest in the joint_venture partnership will be treated as owning its proportionate share of partner’s lease interests that partner contributed to the joint_venture issue sec_856 of the code provides that to qualify as a reit a corporation must i derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes dividends interest rent from real_property and certain other items and ii derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which include rents_from_real_property and certain other items sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 rents from interests_in_real_property charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease under sec_856 rents will not qualify as rents_from_real_property if i the rents are based in whole or in part on the income or profits of any person provided however that rents based on a fixed percentage or percentages of sales are permissible ii the rents are derived from a related_party tenant ie entity owned or more by the reit actually or through attribution_rules or iii the rents constitute impermissible_tenant_service_income sec_856 provides that rents plr-147246-07 will constitute impermissible_tenant_service_income if i the services are not customarily rendered in connection with the rental of space for occupancy and primarily for the convenience of the tenant ie maid service or ii not performed through an independent_contractor who is adequately compensated and from which the reit derives no income or a trs as discussed above partner’s lease rights constitute interests_in_real_property in addition the agreements provide for fixed rental payments not based on the income or cash_flow of the underlying tenants further none of the agreements nor the leases require partner or the landlord to provide any services to the tenants which may be construed as giving rise to impermissible_tenant_service_income under sec_856 therefore the income associated with partner’s lease rights constitutes rents_from_real_property within the meaning of sec_856 pursuant to sec_1_856-3 taxpayer through its interest in the joint_venture partnership will be entitled to an allocable share of partner’s income associated with partner’s lease interests no opinion is expressed or implied with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely elizabeth a handler elizabeth a handler chief branch office of associate chief_counsel financial institutions products
